Citation Nr: 9924054	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-10 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of obsessive-compulsive disorder, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1973 and from November 1977 to October 1983.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board dismissed this case in March 1998 for lack of 
jurisdiction.  In September 1997 the veteran filed a Notice 
of Disagreement.  Rather than issuing a Statement of the 
Case, the RO incorrectly referred the matter to the Board.  
The defects have been corrected.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for obsessive-compulsive disorder to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  


FINDING OF FACT

There is no competent evidence that the veteran has such 
symptoms as: suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for an 
obsessive-compulsive disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 
and Codes 9404, 9440 (1996, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected obsessive-
compulsive disorder disables him to such an extent that a 
higher rating is warranted.  It is the decision of the Board 
that the preponderance of the evidence is against an 
increased rating for the veteran's obsessive-compulsive 
disorder.  

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  In January 1997 service connection for 
obsessive compulsive disorder was granted and assigned a 
noncompensable evaluation.  After the February 1997 VA 
examination the evaluation was increased to 10 percent in 
March 1997.  The veteran appealed.

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet.App. 119 (1999).  The Board has 
continued the issue as entitlement to an increased 
evaluation.  The appellant is not prejudiced by this naming 
of the issue.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of the 
disability is the same regardless of how the issue has been 
phrased.  It also appears that the Court has not provided a 
substitute name for the issue.  In reaching the 
determination, the Board has considered whether staged 
ratings should be assigned.  We conclude that the condition 
addressed has not significantly changed and uniform ratings 
are appropriate in this case. 

I. Rating Criteria 

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §4.130 (1998).

The rating criteria changed during the pendency of the claim.  
Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Prior to November 7, 1996, psychoneurotic disorders, 
including obsessive compulsive disorder, were evaluated as 
follows:

The attitudes of all contacts except the 
most intimate were so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment...........................100
Ability to establish and maintain 
effective or favorable relationships with 
people was severely impaired.  The 
psychoneurotic symptoms of such severity 
and persistence that there was severe 
impairment in the ability to obtain or 
retain employment....................70
Ability to establish or maintain 
effective or favorable relationships with 
people was considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels were so reduced as to result in 
considerable industrial impairment.............50
Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial 
impairment...................................................30

38 C.F.R. Part 4, Codes 9400-9411 (1996) (effective prior to 
November 7, 1996).  

Under the criteria in effect prior to November 1996, a 30 
percent rating was assigned for definite impairment.  In Hood 
v. Brown, 4 Vet. App. 301 (1993), the United States Court of 
Appeals for Veterans Claims stated that the term "definite" 
in 38 C.F.R. § 4.132 (1995) was "qualitative" in character, 
where as the other terms were "quantitative" in character, 
and invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for the 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for it decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C. § 7104(c) (West 1991).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including obsessive compulsive 
disorder, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
....100 Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective 
relationships............................
..................................70 
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................50 Occupational and 
social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events).................30 

38 C.F.R. §4.130 (1998).  

II. Evidence 

Between October 1990 and November 1992 the veteran attended 
the VA Mental Health Clinic at Biloxi.  The social worker's 
progress notes were mostly illegible and a diagnosis was not 
given.  

Dr. Myer saw the veteran in December 1993 and January 1994.  
The veteran reported increased anxiety, nervousness and 
rumination about receiving his disability award.  His wife 
described him as extremely rigid, structured, and unable to 
tolerate even small amounts of stress.  He was described as 
being increasingly anxious with initial insomnia.  The 
veteran's appetite was fair and he denied any routine hand-
washing or ritualistic thoughts.  His wife also noted 
significant mood swings.  

The mental status examination disclosed an alert and well-
oriented veteran with acute emotional distress.  He was 
neatly groomed and dressed, but was visibly anxious and 
mildly agitated throughout the evaluation.  The veteran was 
pleasant and cooperative with the evaluation, but his mood 
was noted to be depressed with significant anxious, irritable 
and mildly agitated affect.  Cognitively, he was able to 
recall four of four words on immediate, but only two of four 
words at five-minute delayed recall.  He was able to recall 
up to seven digits forward and four digits backwards.  This 
indicated average range attentional skills.  His memory 
skills appeared to be in the low average range.  

The veteran's flow of speech was normal, rate and tone 
without aphasia.  His thoughts were goal-directed, and there 
was no current evidence of a thought disorder on clinical 
presentation.  He denied any auditory or visual 
hallucinations or delusional thinking.  The veteran performed 
serial three's without difficulty.  Comprehension indicated 
mild impassivity, and his social judgment and insight were in 
the low average range.  General information or knowledge was 
in the average range.  The veteran's understanding of 
proverbs was in the low average range.  Intellectual 
functioning was estimated to be within the average range of 
abilities.  

The Wahler Physical Symptoms Inventory was completed to 
further evaluate the veteran's report of chronic pain.  The 
WPSI score indicated scores within the average range, given 
the veteran's medical problems, and did not indicate that he 
was exaggerating physical symptoms.  The Minnesota 
Multiphasic Personality Inventory was requested to be 
completed by the veteran.  Review of the MMPI Adult 
Interpretive Report indicated that the veteran's validity 
scales suggested questionable validity.  The F scale T score 
was at 111, suggesting that the test results were invalid.  
Usually, with validity scales in this range, one of several 
problems may have occurred: 1.) The test taker may have been 
confused and did not comprehend the task; 2.) Due to 
impatience or agitation, the test taker randomly responded; 
3.) The test taker may have been attempting to present 
himself in an unfavorable manner or may have been attempting 
to present himself as being more severely disturbed or 
agitated; 4.) If the test taker showed clear psychotic 
behaviors, it may be an indication of severe psychopathology.  
Since the veteran did not present psychotic symptoms, he may 
have been agitated taking the test, or may have been feeling 
that he needed to present himself as being severely 
disturbed.  

The diagnostic impressions were obsessive compulsive 
disorder; personality disorder not otherwise specified with 
possible historic and dependent personality features.  The 
Global Assessment of Functioning (GAF) score was 60.  Dr. 
Myer felt that the veteran had significant psychological and 
emotional distress, and that his obsessive compulsive 
disorder and personality disorder not otherwise specified 
were probably interfering to a significant extent with his 
ability to function on a daily basis.  He opined that on the 
MMPI the veteran was probably trying to get across the point 
that he suffered from significant emotional distress.  

The Global Assessment of Functioning is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richardson 
v. Brown, 9 Vet. App. 266 (1996)

A VA examination, dated in February 1997, revealed a very 
neatly groomed veteran who appeared depressed.  The veteran 
reported that he was on medication daily, was agitated, 
anxious, had a short fuse and was very irritable.  In 1981 he 
obsessed about his operation and the removal of a testicle 
because it stopped his Navy career and he had to get out of 
the Navy when they took him away from New Orleans where he 
was stationed.  The veteran received an honorable discharge 
from the Navy because of an obsessive compulsive disorder 
diagnosis.  The examiner questioned the veteran and he at 
first said that a psychiatrist told him that he had only 
obsessive compulsive traits and not the actual disorder.  
However, by not pressuring the veteran allowing him to talk 
the examiner found out that the veteran had a wealth of 
symptoms that more than fulfill the criteria for an obsessive 
compulsive disorder.  

The veteran washed his hands twelve times a day, not because 
they are dirty but because he just liked to.  He also took 
two showers a day and changed his clothes three times a day.  
At night the veteran wore a shirt and a pair of walking 
shorts.  He said that it was in case he had to get up and out 
at night.  He used to be a fireman for six years and was used 
to having to go out at night.  At work he spent a good deal 
of time not working but checking and rechecking things.  He 
reported that he would straighten out things at work 
everyday, and that he constantly arranged and rearranged his 
desk.  The veteran stated that he would go through his 
paperwork and reread everything about six times a day even 
though he had already checked things.  It was excessive and 
he should retain that he had done it and not have to look 
back on it that many times.  

The veteran reported that he checked and rechecked the 
machines in his office ten to twelve times a day.  The 
examiner asked him what would happen if he did not do all the 
checkings and the veteran responded that he would feel upset, 
nervous and agitated.  It would upset him to the point that 
he could not do his work.  The examiner questioned him about 
whether his compulsivity extended to his home as well as to 
his work.  The veteran responded that at home he was a neat 
freak and that he had some little disputes with his wife.  
That was because he would do the dishes; he could not stand 
dirty dishes lying around.  

He reported rituals, he was a clockwatcher and he did 
everything the same way all of the time.  His wife was upset 
because all he did was sit in his chair with the remote 
control and concentrate on the television.  She thought they 
should be talking or doing things together but this was not 
what he wanted to do and it made for trouble between them.  
The examiner indicated that the veteran's obsessive 
compulsive symptoms were of a definitely severe nature, that 
they were recurrent and that they were time consuming, 
certainly taking more than an hour a day to do.  They 
troubled him to a degree because he knew that he should not 
check and recheck things that many times and he became angry 
with himself for not being able to stop.  The veteran 
realized that the amount of time that he gave to these 
arranging and rearranging and checking and rechecking was 
excessive and unreasonable.  He realized that by yielding to 
these compulsions, he was keeping himself from feeling upset 
and disturbed.  

The veteran was also moderately depressed.  He was sad and 
had three crying spells a week.  His energy level was medium 
and he just forced himself to complete every task because 
that was the way it had to be.  The veteran slept about 
seven-hours because he was receiving medication at bedtime, 
which gave him a long period of sleep, but he did not feel 
really rested when he woke up.  The veteran believed that his 
thinking was not as quick and accurate as it used to be but 
he had not complained about his concentration.  However, his 
immediate recall was so poor that even at the office he would 
find himself in another room without remembering what he went 
in for.  This happened about four times a day.  The veteran's 
weight remained about the same his appetite was good.  He was 
having difficulty with his wife because she was reluctant to 
engage in sexual intercourse more than once a month.  There 
was a certain amount of unpleasant feeling between them.  He 
felt that this was causing him a certain amount of 
unhappiness.  The veteran had a friend but it was someone he 
knew from work and they usually talked about family things at 
lunchtime and he felt that he was helping his friend who was 
having some family problems.  About the one thing he enjoyed 
was to jog every other night about a mile each time.  The 
examiner could elicit no psychotic symptoms; the veteran was 
in the range of high average intelligence and was competent 
for VA purposes.  The diagnoses were obsessive compulsive 
disorder with insight and dysthymic disorder.  The veteran's 
GAF was 55.  

III. Analysis 

Initially, the Board notes that the MMPI test indicated that 
the veteran's validity scales suggested that the test results 
were invalid.  Dr. Myer suspected that since the veteran did 
not present psychotic symptoms, he may have been agitated 
taking the test or may have been feeling that he needed to 
present himself as being severely disturbed.  He opined that 
the veteran was probably trying to get across the point that 
he suffered from significant emotional distress.  

The Board also notes that the veteran denied any routine 
hand-washing or ritualistic thoughts when examined by Dr. 
Myer in December 1993 and January 1994.  However, at the VA 
examination in February 1997 he reported washing his hands 
twelve times a day; checking and rechecking things at work; 
being a neat freak at home and being a clock watcher among 
other ritualistic behaviors.  The veteran's 1997 statements 
are remarkably inconsistent with the 1993 and 1994 report 
that he denied routine hand washing and ritualistic thoughts.  
There is a conflict in the evidence.  

Under the old criteria a 30 percent evaluation is warranted 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
or the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Dr. Myer's 
examination report provided a GAF score of 60 and the VA 
examination report provided a GAF score of 55.  A 55-60 GAF 
score indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Neither examination showed that the veteran exhibited 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  His wife 
attended the 1993 and 1994 examinations with him.  At the VA 
examination, in 1997, the veteran reported that he had a 
friend at work with which he discussed family issues.  The 
veteran's disability does not warrant an evaluation in excess 
of 10 percent under the old criteria.  

Effective prior to November 7, 1996 a higher evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people was considerably or 
severely impaired; or by reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment or 
were of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
The veteran's ability to maintain effective or favorable 
relationships with people was not considerably or severely 
impaired in that he is still married and his wife attended 
the examinations with him.  At the VA examination the veteran 
reported that he had a friend at work with which he discussed 
family issues.  The evidence showed that the veteran's 
ability to retain employment was not impaired. There was no 
evidence of virtual isolation in the community or profound 
retreat from mature behavior.  Clearly the veteran's 
disability does not warrant a higher evaluation under the old 
criteria.  

Under the new criteria a 30 percent evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  At the 1993 
and 1994 examinations the veteran was pleasant and 
cooperative with the evaluation.  There was no evidence of 
suspiciousness or panic attacks at the VA examination in 
1997.  The veteran reported initial insomnia in 1993 and 
1994.  At the 1997 VA examination he stated that he slept 
about seven hours a night because of medication.  However, 
neither examination disclosed chronic sleep impairment.  The 
examinations did not show flattened affect; panic attacks 
more than once a week; difficulty understanding complex 
commands; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran's speech has not been reported to 
be illogical, obscure, or irrelevant.  There is no evidence 
of impaired impulse control (such as unprovoked irritability 
with periods of violence); suicidal ideation or near 
continuous panic or depression affecting his ability to 
function independently.  There is no evidence of spatial 
disorientation.  Personal appearance and hygiene are not 
neglected.  The veteran's disability does not warrant a 
higher evaluation under the new criteria.  

The medical findings provide the most probative evidence as 
to the extent of the disability.  In this case, there is 
positive and negative evidence.  One examiner noted that the 
disorder may interfere to a significant extent with his 
ability to function on a daily basis.  However, the GAF was 
60.  What was exactly meant by the term "significant 
extent" is not know, however the GAF of 60 is quantifiable.  
The Board concludes that the GAF is more probative of the 
degree of impairment than the term "significant".  The 
Board also notes that the GAF was the current GAF with the 
highest GAF in the past year being 70.  Another examiner 
noted that there were symptoms that were definitely severe 
symptoms.  However, the GAF was 55, reflecting the veteran's 
degree of impairment rather than the degree of symptoms.  
Compounding the unreliability of the positive evidence is the 
fact that the veteran's report of symptoms has dramatically 
changed.  The Board concludes that the statements advanced 
for treatment purposes (Dr. Myer's report) are far more 
probative than statements advanced in support of a claim for 
monetary purposes.  The preponderance of evidence establishes 
that the veteran's disability does not approximate the 
criteria for an evaluation in excess of 10 percent and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 4.7 (1998).  


ORDER

An increased rating for obsessive compulsive disorder is 
denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

